Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 12/22/2020 has been entered and fully considered.
Applicant’s arguments, see pp. 8-15, filed 12/22/2020, with respect to the claim amendments overcoming the prior art of the rejection of claims 1-20 under 35 U.S.C. § 103 have been fully considered and are persuasive.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Palak J. Shah (Registration No. 72,660) on 03/09/2021. 
Please replace the Claims as follows:
1.	(Currently Amended) A computer security system comprising: 
	a key management monitor, and two key elements comprising a first key element and a second key element, the first key element stored at a first location address within a computer memory and the second key element stored at a second location address, wherein the key management monitor is configured to:
	determine a time duration for performing a transaction using the computer memory, 
	determine a periodic time interval for moving the first key element to a different location within the computer memory, wherein the determined periodic time interval is a time period that is less than the time duration for performing the transaction using the computer memory,
, at a first point in time, at a first location within the computer memory, and
	relocate, at a second point in time that is the determined periodic time interval after the first point in time, the first key element [[at]] to a second location within the computer memory
2.	(Previously Presented) The computer security system of claim 1, wherein the time period is less than the time duration for performing a data dump of contents of the computer memory between the first location address and the second location address.
3.	(Previously Presented) The computer security system of claim 1, wherein the time period is based on a distance between the first location address and the second location address, and wherein the distance between the first location address and the second location address is changed continuously on a random basis.
4.	(Currently Amended) The computer security system of claim 3, wherein the distance between the first location address and the second location address is changed continuously on a random basis, and wherein each distance and value is changed within a time period that is less than the time duration for performing [[the]] a data dump of contents of the computer memory.
5.	(Previously Presented) The computer security system of claim 1, wherein the key management monitor is further configured to test an entropy of a system which includes the computer memory before a paradigm for controlling the location of the first key element within the computer memory is accepted for use.
6.	(Original) The computer security system of claim 1, wherein the two key elements includes a key shuffle index mask.

8.	(Currently Amended) An computer security method comprising:
	identifying two key elements, the two key elements including a first key element and a second key element, the first key element stored at a first location address and the second key element stored at a second location address within a computer memory;
	determining a time duration for performing a transaction within a computer system which includes the computer memory;
	determining a periodic time interval for moving the first key element to a different location within the computer memory, wherein the determined periodic time interval is a time period that is less than the time duration for performing the transaction using the computer memory;
	, at a first point in time, at a first location within the computer memory; and
	relocating, at a second point in time that is the determined periodic time interval after the first point in time, the first key element [[at]] to a second location within the computer memory
9.	(Original) The computer security method of claim 8, wherein the transaction includes performing a data dump of contents of the computer memory.
10.	(Previously Presented) The computer security method of claim 9, further comprising:
	identifying the time period based on a distance between the first location address and the second location address; and

11.	(Original) The computer security method of claim 10, further comprising:
	changing the distance between the location addresses for each of the two key elements, and a value for each of the location addresses continuously on a random basis; and 
	changing each distance and value within a time period that is less than the time duration for performing the data dump of contents of the computer memory.
12.	(Original) The computer security method of claim 11, further comprising:
	configuring a key monitor to test an entropy of the computer system which includes the computer memory before a paradigm for controlling the location of the at least one of the two key elements within the computer memory is accepted for use.
13.	(Previously Presented) The computer security method of claim 8, wherein the two key elements further include one or both of key shuffle index mask and a memory location storing a changing memory location address.
14.	(Currently Amended) A non-transitory machine-readable medium including instructions that, when read by a machine in a computer security system, cause the machine to perform operations for a method comprising at least:
	identifying two key elements, the two key elements including a first key element and a second key element, the first key element stored at a first location address and the second key element stored at a second location address within a computer memory;
	determining a time duration for performing a transaction within a computer system which includes the computer memory;
	determining a periodic time interval for moving the first key element to a different location within the computer memory, wherein the determined periodic time interval is a time period that is less than the time duration for performing the transaction using the computer memory,
, at a first point in time, at a first location within the computer memory; and
	relocating, at a second point in time that is the determined periodic time interval after the first point in time, the first key element [[at]] to a second location within the computer memory 
15.	(Original) The medium of claim 14, wherein the transaction includes performing a data dump of contents of the computer memory.
16.	(Previously Presented) The medium of claim 15, wherein the operations further comprise:
	identifying the time period based on a distance between the first location address and the second location address; and
	changing the distance between the respective location addresses at random or pseudo-random time intervals.
17.	(Original) The medium of claim 16, wherein the operations further comprise:
	changing the distance between the location addresses for each of the two key elements, and a value for each of the location addresses continuously on a random basis; and
	changing each distance and value within a time period that is less than the time duration for performing the data dump of contents of the computer memory.
18.	(Original) The medium of claim 17, wherein the operations further comprise: 
	configuring a key monitor to test an entropy of the computer system which includes the computer memory before a paradigm for controlling the location of the at least one of the two key elements within the computer memory is accepted for use.

20.	 (Previously Presented) The medium of claim 14, wherein the two key elements comprise a key and a key mask, and operations further comprising storing a key shuffle index, a key shuffle index mask, and a memory location storing a changing memory.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
In interpreting the currently amended claims, in light of the specification as well arguments presented in the responses to the Office actions, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.  First, Applicant’s arguments with respect to the claim amendments traversing the prior art of record are persuasive.  In addition, based on an updated search and further consideration, the Examiner finds that the claimed invention is patentably distinct based on the following additional rationale.
  teaches a key management monitor, and two key elements comprising a first key element and a second key element, the first key element stored at a first location address within a computer memory and the second key element stored at a second location address.    
  teaches determine a time duration for performing a transaction using the computer memory and key distribution.  
  teaches relocating an encryption key after every preset interval of time [0058].
The prior art of record fails to teach or suggest, individually or in combination, each and every limitation of the claimed invention, within the context of the claimed invention as a whole, as recited in Claim 1.
Although Emam discloses a key management monitor, and two key elements comprising a first key element and a second key element, the first key element stored at a first location address within a computer memory and the second key element stored at a second location address, Emam does not disclose determine a time duration for performing a transaction using the computer memory; determine a periodic time interval for moving the key to a different location within the computer memory, wherein the determined periodic time interval is a time period that is less than the time duration for performing the transaction using the computer memory, store, at a first point in time, the first key element at a first location within the computer memory, and relocate, at a second point in time that is the determined periodic time interval after the first point in time, the first key element to a second location within the computer memory.  Furthermore, the Examiner notes prior art teachings, such as Zheng, which teaches determine a time duration for performing a transaction using the computer memory and key distribution, and Dewitt, which teaches relocating an encryption key after every preset interval of time.  However, the Examiner notes that the prior art does not provide sufficient motivation to be modified and combined in such a way as to render obvious the claimed invention without the usage of impermissible hindsight reasoning.
Thus, the Examiner finds that the prior art does not provide sufficient teaching or motivation for anticipating or rendering obvious the claimed invention as a whole, without the usage of impermissible hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID TALAMINAEI whose telephone number is (571)270-3283.  The examiner can normally be reached on Flexible, M-F 7:30 -5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/HAMID TALAMINAEI/Examiner, Art Unit 2436                                                                                                                                                                                                        
/Kevin Bechtel/Primary Examiner, Art Unit 2491